Citation Nr: 0408255	
Decision Date: 03/31/04    Archive Date: 04/02/04	

DOCKET NO.  03-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date, prior to December 10, 
2002, for a grant of a 60 percent disability evaluation for 
chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to an effective date, prior to December 10, 
2002, for a grant of a total disability rating for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
February 1947.

This matter arises from various rating decisions rendered 
since September 2001 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, wherein the RO 
increased the disability evaluation for the COPD from 
30 percent to 60 percent effective December 10, 2002, while 
also granting a TDIU effective that date.  Following 
compliance with the procedural requirements set forth in 38 
U.S.C.A. §7105 (West 2002), the case was forwarded to the 
Board of Veterans Appeals (Board) for appellate 
consideration.

Upon the veteran's request, a hearing before a Decision 
Review Officer at the RO scheduled for February 2004 was 
cancelled.

In March 2004 the Board granted the service representative's 
request that the veteran's case be advanced on the docket of 
cases to be considered by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  By rating decision dated January 28, 2003, the RO 
increased the disability evaluation for COPD from 30 percent 
to 60 percent effective December 10, 2002.

3.  It was not factually ascertainable prior to December 10, 
2002, that COPD had increased in severity.

4.  By rating decision dated March 10, 2003, the RO granted a 
TDIU effective December 10, 2002.



5.  It was not factually ascertainable prior to December 10, 
2002, that service-connected disabilities had prevented the 
veteran from engaging in all kinds of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to December 10, 
2002, for an increased evaluation of 60 percent for COPD have 
not been met.  38 U.S.C.A. §§1155, 5013, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§3.400, 4.7, 4.97, Diagnostic Code 
(DC) 6604 (2003).  

2.  The criteria for an effective date, prior to December 10, 
2002, for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§5107, 5103, 5103A, 5110; 38 C.F.R. §§ 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  


The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records 
from Federal agencies or non-Federal agency sources, if 
reasonably identified by the claimant, in order to assist the 
claimant in reopening his or her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-
notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  


However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of 
the Department, are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.  

The duty to notify has been satisfied as the veteran has been 
provide with notice of what is required to substantiate his 
claims.  In particular, through issuance of the January 2003 
rating decision, January 2003 Statement of the Case (SOC), 
March 2003 rating decision, SOC in May 2003, and SOC in 
October 2003, the veteran was informed of the evidence used 
in conjunction with his claims, the pertinent laws and 
regulations, the adjudicative actions taken, and the reasons 
and bases for the decisions.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.   

The CAVC decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the instant case, the RO furnished the veteran with 
letters dated in April 2001 and March 2003 that notified him 
of detailed information about the new rights provided under 
the VCAA.  These were well in advance of the RO's various 
rating decisions that granted both an increased rating for 
COPD and a TDIU.  

Those letters described the evidence needed to substantiate 
the claims, and specifically identified what evidence was 
needed from the veteran versus what evidence VA would attempt 
to procure.  Parenthetically, although those letters did not 
specifically refer to the veteran's various claims for 
earlier effective dates for increased compensation benefits, 
the matter of the effective date for each such benefit is 
considered to be "downstream" from the initial claim.  See 
VAOPGCPREC 8-03.

The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board noted above, the veteran was afforded numerous 
opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Earlier Effective Date for Increased Rating for COPD

The veteran contends that he should be granted a 60 percent 
rating from a date prior to December 10, 2002, for his COPD.  
He contends that the clinical evidence of record establishes 
that this disability increased in severity from an effective 
date prior thereto.

Generally, the effective date for an award of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  See 38 U.S.C.A. § 5110(a).  The 
corresponding VA regulation indicates that an increased 
disability rating shall be assigned as of the date of receipt 
of claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(o)(1).  

Thus, an effective date for an increased rating may be 
assigned later than the date of receipt of claim if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed.  Therefore, determining 
an effective date for an increased rating involves an 
analysis of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.  

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2).  Therein, if the evidence demonstrates that the 
increase in disability occurred prior to the date of receipt 
of claim, the Department may assign the earliest date as of 
which it is ascertainable that the increase occurred as long 
as the claim for the increased disability rating is received 
within a year of the date that the increase occurred.  See 
38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  In Harper, 10 Vet. App. at 126-27.  

The CAVC held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase).  The CAVC further stated that 
the phrase "otherwise date of receipt of claim" provides the 
applicable effective date when a factually ascertainable 
increase occurred more than one year prior to receipt of the 
claim for increased compensation.  Id.  

With regard to the above, the initial inquiry involves 
ascertaining the date of claim.  In this regard, a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2003).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase will be accepted as a claim.  
See 38 C.F.R. § 3.155 (2003).  

Disability evaluations are based upon a comparison of 
clinical findings with the 
applicable schedular criteria.  See 38 U.S.C.A. § 1155.  
Moreover, when evaluating a given disability, its entire 
history must be taken into consideration.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, current 
clinical findings are of paramount importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Finally, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

DC 6604 primarily rates the pulmonary condition based upon 
pulmonary function study test results indicating Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO(SB)), or 
maximum exercise capacity.  A 30 percent evaluation requires 
FEV-1 of 56 to 70 percent of predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO(SB) of 56 to 65 percent of predicted.  

A 60 percent evaluation requires FEV-1 of 40 to 55 percent of 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO(SB) of 
40 to 55 percent of predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardio respiratory limit).  

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted, or; the ratio of FEV-1/FVC less than 40 percent 
, or; DLCO(SB) less than 40 percent of predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, DC 6604.  It is within the foregoing context that the 
facts in this case must be examined.  

The facts are as follows.  The veteran has a long-standing 
history of COPD.  By decision dated in April 1981, the Board 
granted service connection for COPD, and the RO assigned a 
30 percent disability evaluation for that disorder effective 
October 1, 1979.

In January 1981, the veteran requested an increased 
evaluation for his COPD.  However, evidence submitted in 
conjunction with that claim indicated that the veteran's FVC 
was 104 percent of predicted, his FEV-1 was 72 percent of 
predicted, and clinical findings, according to the examiner, 
suggested only mild obstructive ventilatory impairment at 
that time.

The veteran again underwent a VA pulmonary examination on 
December 10, 2002.  That examination failed to reveal the 
presence of cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  Although his FEV-1/FVC was 
74 percent of predicted, his FEV-1 was only 44 percent of 
predicted, and his DLCO (SB) was only 56 percent of 
predicted.  Pursuant to the provisions of 38 C.F.R. §4.97, 
DC 6604, this equates to a 60 percent disability evaluation.

Findings during the December 10, 2002, VA pulmonary 
examination were the first to indicate that a 60 percent 
disability evaluation was warranted for COPD.  Thus, the 
earliest date for which an increased rating from 30 percent 
to 60 percent for that disorder could be assigned must be 
fixed in accordance with the facts found.  See 38 U.S.C.A. 
§5110 (a); 38 C.F.R. §3.400(o)(1).  




Although the date of receipt of the veteran's claim preceded 
the date that clinical evidence indicated that an increase in 
disability had occurred, it must be remembered that an 
increased disability rating shall be assigned as of the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  (Id.)(emphasis added).  Thus, the 
effective date for an increased rating in this case is the 
date that the increase in disability actually occurred, 
rather than the date that the claim was filed.

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate an earlier effective date for an 
increased rating of 60 percent for COPD.


Earlier Effective Date for a Grant of a TDIU

The veteran contends that he should be granted a TDIU from a 
date prior to December 10, 2002.  He asserts that his 
service-connected disabilities, in particular, his COPD, 
prevented his gainful employment prior to that date.

The provisions of 38 U.S.C.A. §5110; 38 C.F.R. §3.400 are 
incorporated herein by reference.  So, too, are the 
provisions of 38 U.S.C.A. §5101; 38 C.F.R. §3.151 and 38 
C.F.R. §3.155.

The veteran submitted his claim for a TDIU in February 2003.  
Therein, he indicated that he had become totally disabled on 
January 1, 2001.  He stated that he had been self-employed 
doing various types of construction work prior to that time.  
His service-connected disabilities are COPD, residuals of a 
shell fragment of the left lower leg, and residuals of a 
fracture of the right tibia.  The record indicates that his 
service-connected disabilities meet the basic requirements 
for eligibility to a TDIU pursuant to 38 C.F.R. §4.16(a).  
This also was acknowledged by the RO when it granted the 
veteran a TDIU.

Notwithstanding the foregoing, however, as the CAVC indicated 
in Harper, 10 Vet. App at 126-27, the provisions of 38 
U.S.C.A. §5110 (b) (2) and 38 C.F.R. § 3.400 (o) (2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase).  Otherwise, as the CAVC stated, 
"otherwise date of receipt of claim" is the applicable 
effective date when a factually ascertainable increase occurs 
more than one year prior to receipt of the claim for 
increased compensation.  Id.

With regard to the above, the initial inquiry involves 
ascertaining the date of claim.  As previously noted, the 
veteran submitted his claim for a TDIU in February 2003.  By 
his own admission, his disabilities prevented his employment 
more than one year prior to that date.  His application 
indicated that his disability affected full-time employment 
on January 1, 2001, and that he had become too disabled to 
work in the 1970's.

In conjunction with his claim, the veteran submitted records 
of his private medical treatment in February 2002.  At that 
time, he was hospitalized for right lower lobe pneumonia 
exacerbating his COPD.  Following treatment with, among other 
things, intravenous antibiotics, he improved progressively 
over the following three-day period and was discharged home 
in stable condition.  Nothing in these records indicates that 
his service-connected disability or disabilities rendered him 
unemployable at that time.

It was not until his VA pulmonary examination on December 10, 
2002, that symptomatology associated with COPD apparently had 
increased in severity to the point where it prevented his 
gainful employment.  Pulmonary function testing, along with 
the various complaints expressed by the veteran, indicated 
that this was the case.  Thus, it was as of the date of that 
examination, i.e., December 10, 2002, that it first became 
factually ascertainable that COPD, in conjunction with the 
other service-connected disabilities, rendered the veteran 
unemployable.  This indicates that December 10, 2002, is the 
earliest date from which a TDIU can be assigned in this case.  
This is particularly true, since, by the veteran's own 
admission, his employment terminated more than one year prior 
to the date of his application for a TDIU.  

As such, the exception to the general rule as stated in 38 
U.S.C.A. §5110 (b) (2) is not for application.  As the CAVC 
indicated in Harper, 10 Vet. App. at 126-27, the exception is 
applicable only where the increase precedes the claim by less 
than one year.  As such, an effective date prior to December 
10, 2002, for a grant of a TDIU is not warranted in this 
case.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for application 
in this case.  See Ferguson v. Principi, 273 F.3d. 1072 (Fed. 
Cir. 2001)(the statute 38 U.S.C.A. §5107 (b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies when 
there is an approximate balance of positive and negative 
evidence).


ORDER

Entitlement to an effective date, prior to December 10, 2002, 
for an increased rating of 60 percent for COPD is denied.

Entitlement to an effective date, prior to December 10, 2002, 
for a grant of a TDIU is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



